Citation Nr: 0701912	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-38 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, 
Virginia


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran is reported to have had active service from June 
1945 to October 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Richmond, 
Virginia, which placed the veteran in priority group 8G, and 
thereby denied him enrollment in the VA healthcare system.  

The veteran testified before the undersigned at a 
videoconference hearing in March 2006.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710 
(West 2002); 38 C.F.R. § 17.36(a) (2006).  

The Secretary determines which categories of veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:  

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.  

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.  

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 
38 U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.  

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.  

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.  

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2).  

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).  

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).  

As of January 17, 2003, VA will not enroll in the VA 
healthcare system those veterans who fall in priority 
category 8 and who either were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date.  38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 17.36(c)(2); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).  

Under 38 C.F.R. § 17.36(d)(1), VA must provide a veteran 
requesting VA healthcare benefits with a VA Form 10-10EZ 
(Application for Health Benefits) for completion.  Section II 
of this form provides financial information to allow VA to 
evaluate a veteran's priority group status.  

According to the provisions of 38 C.F.R. § 17.36(d)(6), VA 
must provide a veteran with notification of his enrollment 
status and to what priority group he was assigned.  See 
38 C.F.R. § 17.36(b).  This decision must be based on all 
evidence available to VA.  The notification of this decision 
must be done by letter, inform the veteran of VA's reasons 
and bases for its decision, and inform him of his appellate 
rights.  See also 38 C.F.R. § 17.36(d)(2), (4).  

The statement of the case (SOC) issued in September 2004, 
reports that in May 2003 the veteran performed registration 
intake through the VAMC in Salem, Virginia, which placed him 
in priority group 8G.  The SOC further reports that the 
veteran reported to the Richmond VAMC in August 2003, and 
information transferred from the Salem VAMC indicated that 
the veteran was in priority group 8G.  However, neither the 
application for enrollment nor the letter informing the 
veteran that he was ineligible for enrollment has been 
associated with the record.  

The veteran could be potentially eligible for enrollment 
under priority groups 5 and 7 if he met the financial 
criteria.  While the veteran testified at the March 2006 
videoconference hearing that he had submitted all of his 
financial information, review of the record fails to reveal 
any financial information submitted by the veteran, nor does 
the SOC give specific reference to what information was 
reviewed.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA must also provide notice 
explaining what information and evidence it will seek to 
provide and what information and evidence the claimant is 
expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The veteran has not been provided with such notice.  

It is unclear whether the provisions of 38 U.S.C.A. § 5103 
apply to claims under Chapter 17 of 38 U.S.C.A.  See Simms v. 
Nicholson, 19 Vet App 453 (2006) (holding that the provisions 
of 38 U.S.C.A. § 5103 only apply to benefitis claimed under 
Chapter 51 of 38 U.S.C.A.); but see Jeffcoat v. Principi, 17 
Vet.App. 213 (2003) (applying the provisions of Chapter 51 to 
the adjudication of applications under Chapter 17).  Inasmuch 
as this claim is being remanded for other reasons, it would 
be in the interests of judicial economy for the veteran to 
receive the notice required by 38 U.S.C.A. § 5103.
 
Finally, at the March 2006 videoconference hearing, the 
veteran testified that he did not have any injuries in 
service, but that he did have hearing loss resulting from his 
military service.  It is unclear whether the veteran intended 
to raise a claim of entitlement to service connection for 
hearing loss.  Inasmuch as the grant of service connection 
could potentially place the veteran in a more favorable 
priority group for VA healthcare enrollment purposes, any 
claim for service connection would be inextricably 
intertwined with the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate steps to verify 
the reported period of service.  

2.  Clarify whether the veteran intended 
to raise a claim of entitlement to 
service connection for hearing loss.  If, 
and only if, the veteran did intend to 
initiate such a claim, the claims folder 
must be forwarded to the Roanoke RO (with 
an accompanying notation explaining that 
the file is sent pursuant to this Board 
remand) for appropriate development and 
adjudication of the claim for service 
connection for hearing loss.  

If it is determined that the veteran has 
raised a claim of entitlement to service 
connection for hearing loss, after that 
claim is finally resolved, return the 
record to VAMC for readjudication of the 
veteran's claim of eligibility for 
enrollment in the VA medical healthcare 
system, in light of that determination 
and the development requested in this 
remand.  

3.  Send the veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain what, if any, information and 
evidence not previously submitted to the 
Secretary is necessary to substantiate 
the claim on appeal.  The letter should 
also specifically inform the veteran 
which portion of the evidence he is to 
provide and which portion, if any, the 
VAMC will attempt to obtain on his 
behalf.  This letter should also request 
that the veteran provide any evidence in 
his possession that pertains to the claim 
on appeal.

4.  Obtain and associate with the record 
the veteran's original application or 
enrollment in the VA healthcare system 
and the VAMC determination which denied 
entitlement to such enrollment.  If 
either of these cannot be located, or no 
longer exists, the VAMC must make an 
affirmative finding of this fact and 
associate such finding with the record.  

5.  If the original application is 
unavailable, does not include the 
veteran's financial information, or did 
not consist of a completed VA Form 10-
10EZ, then provide the veteran with a VA 
Form 10-10EZ and request that he fully 
complete it, to include Section II.  

6.  After ensuring that the development 
is complete, the VAMC should re-
adjudicate the claim.  If not fully 
granted, issue a supplemental statement 
of the case, including a meaningful 
summary of the applicable laws and 
regulations, with appropriate citations, 
and a discussion of how such laws and 
regulations affect the determination, 
before returning the claim to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


